DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,018,910 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claims of the Instant Application
Claims of US Patent No. 11,018,910 B2
Regarding claim 1: A method of wireless communication of a user equipment (UE), comprising: receiving, from a base station, a control resource set (CORESET) configuration of a first CORESET, the CORESET configuration indicating a reference location of the first CORESET with reference to a reference point in a frequency domain of a carrier; determining resources occupied by the first CORESET in the frequency domain based on the reference location and the reference point; and performing blind decoding on down link control channel (DCCH) resource candidates in a search space carried by the first CORESET to obtain a down-link control channel; wherein the reference point is a point at an offset from a predetermined point of a bandwidth part of the carrier assigned to the UE in the frequency domain; wherein the predetermined point is a starting point of the bandwidth part, wherein the reference location is indicated by an integer of allocation units away from the reference point, each of the allocation units including N resource blocks (RBs), N being an integer greater than 0; wherein the offset is an integer selected from 0 to (N-1).
Regarding claim 1: A method of wireless communication of a user equipment (UE), comprising: receiving, from a base station, a control resource set (CORESET) configuration of a first CORESET, the CORESET configuration indicating a reference location of the first CORESET with reference to a reference point in a frequency domain of a carrier; determining resources occupied by the first CORESET in the frequency domain based on the reference location and the reference point; and 
performing blind decoding on DCCH resource candidates in a search space carried by the first CORESET to obtain a down-link control channel; 
wherein the reference point is a point at an offset from a predetermined point of a bandwidth part of the carrier assigned to the UE in the frequency domain; wherein the predetermined point is a starting point of the bandwidth part, wherein the reference location is indicated by an integer of allocation units away from the reference point, each of the allocation units including N resource blocks (RBs), N being an integer greater than 0; wherein the offset is an integer selected from 0 to (N−1) such that a starting point of a second CORESET configured by the base station is at an integer of allocation units away from the reference point, the second CORESET overlapping with the first CORESET.

	
	As can be seen from the table above, the claims of the instant application are substantially similar to the Patent claims such that the allowance of the instant claims would unjustifiably time-wise extend the Patent rights for the patented claims, and thus a double patenting rejection is made. 
	Claims 6 and 15 are similarly rejected for reciting subject matter similar to claim 1. Claims 2-5, 7-10 and 12-15, are also rejected for their dependency on claims 1, 6, and 15, and for failing to cure the deficiencies therein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411